         Case 7:21-cv-00111 Document 1 Filed on 03/25/21 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

PONCHO FOOD STORE INC.                          §
  Plaintiff                                     §
                                                §
V.                                              §
                                                §        C.A. No. 7:21-cv-00111
WESTCHESTER SURPLUS LINES                       §
INSURANCE COMPANY, A CHUBB                      §
COMPANY                                         §
  Defendant                                     §

                     DEFENDANT WESTCHESTER SURPLUS LINES
                    INSURANCE COMPANY’S NOTICE OF REMOVAL

         Defendant Westchester Surplus Lines Insurance Company (“Defendant”), gives notice of

removal of this civil action from the 93rd Judicial District Court, Hidalgo County, Texas, to this

Court:

         1.     Plaintiff filed its Original Petition on or about February 11, 2021.

         2.     Defendant was served with process on February 26, 2021. This Notice for Removal

is therefore timely filed under 28 U.S.C. §1446(b) within 30 days after the receipt by Underwriters

of the first notice of the Plaintiff’s Original Petition (the “Petition”).

         3.     This action is one of a civil nature for damages caused by alleged wrongful acts of

Defendant in the investigation and payment of losses in Hidalgo County, Texas under a policy of

insurance.

         4.     Plaintiff, Poncho Food Store, Inc., is a domestic corporation, incorporated in the

State of Texas, with its principal place of business in Hidalgo County, Texas.

         5.     Defendant, Westchester Surplus Lines Insurance Company is a citizen of a foreign

state. It is a company organized under the laws of the State of Georgia with its principal place of

business in Pennsylvania.



4054550-1
      Case 7:21-cv-00111 Document 1 Filed on 03/25/21 in TXSD Page 2 of 3




       6.      The basis for this removal and this Court’s jurisdiction is diversity of citizenship.

28 U.S.C. §1332. There is complete diversity of citizenship between Plaintiff and Defendant

because Plaintiff is a citizen of the State of Texas and Defendant is a citizen of a foreign state, as

shown above. The amount in controversy exceeds the jurisdictional threshold as facially apparent

upon review of Plaintiff’s Original Petition wherein Plaintiff seeks monetary relief by reference

Texas Rule of Civil Procedure 47(c) and expressly stating that Plaintiff seeks of $250,000 or less,

excluding interest, statutory or punitive damages and penalties, and attorney’s fees and costs.

Also, Plaintiff’s pre-litigation demand letter alleges that the amount owed to Plaintiff under the

Policy is $126,230.83 plus amounts for attorney’s fees. See U.S.C. §1446(c).

       7.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       8.      The United States District Court has original jurisdiction under 28 U.S.C. §1332.

This action is removable under 28 U.S.C. §1441(a) and (b).

       9.      Defendant will promptly file a copy of this Notice of Removal with the clerk of the

state court where the suit has been pending.

       10.     Plaintiff’s Original Petition included a request for a jury trial.

       11.     Pursuant to Local Rule 81, Defendant attaches the following along with the Civil

Cover Sheet. Defendant is separately filing its Disclosure Statement under Fed. R. Civ. P. 7.1:

               a)      a copy of all executed process in the case (at this time, the
                       unexecuted citation is attached with return of service information);
               b)      a copy of Plaintiff’s Original Petition;
               c)      a copy of the answer filed in state court on behalf of Defendant,
               d)      a copy of the docket sheet;
               e)      an index of matters being filed; and
               f)      list of the names, addresses, and telephone numbers of all counsel
                       who have appeared in this action and their respective parties.




                                                  2
4054550-1
      Case 7:21-cv-00111 Document 1 Filed on 03/25/21 in TXSD Page 3 of 3




           Defendant, Westchester Surplus Lines Insurance Company, requests that the above-

described action now pending in the 93rd Judicial District Court, Hidalgo County, Texas be

removed to this Honorable Court.

                                             Respectfully submitted,

                                             CHAFFE MCCALL, L.L.P.

                                               /s/ Frank A. Piccolo
                                             FRANK A. PICCOLO
                                             Texas Bar No.: 24031227
                                             Federal Bar No.: 30197
                                             801 Travis Street, Suite 1910
                                             Houston, Texas 77002
                                             Telephone: (713) 546-9800
                                             Facsimile: (713) 546-9806
                                             Email: frank.piccolo@chaffe.com

                                             ATTORNEY FOR DEFENDANT


OF COUNSEL:

CAROLINE T. WEBB
Texas State Bar No. 24051497
Federal Bar No. 613260
CHAFFE MCCALL , L.L.P.
801 Travis Street, Suite 1910
Houston, Texas 77002
Telephone: (713) 546-9800
Facsimile: (713) 546-9806
Email: caroline.webb@chaffe.com


                                CERTIFICATE OF SERVICE

       In compliance with Rule 5 of the Federal Rules of Civil Procedure, I certify that on this
      th
the 25 day of March, 2021, a true and correct copy of the above and foregoing document was
served on all known counsel of record via electronic service.

                                                       /s/ Frank A. Piccolo
                                                     Frank A. Piccolo




                                                 3
4054550-1
